Exhibit 10.32

SUPPLIER AGREEMENT

 

Supplier Number: 25528-14-0   Effective Date: 04/18/2013

This Supplier Agreement (Â“AgreementÂ”) between the party listed below
(Â“SupplierÂ”) and Wal-Mart Stores, Inc., Wal-Mart Stores East, LP, Wal-Mart
Stores East, Inc., Wal-Mart Stores Texas, LP, SamÂ’s West, Inc., SamÂ East, Inc.
and affiliates (hereinafter referred to collectively as Â“CompanyÂ”) sets forth
SupplierÂ’s qualifications and the general terms of the business relationship
between Company and Supplier. The parties agree that all sales and deliveries of
all Merchandise (as defined below) by Supplier to Company and all Orders (as
defined below) by Company will be covered by and subject to the terms of this
Agreement, the Standards for Suppliers (which is attached and incorporated by
reference) and any Order signed or initialed (electronically or otherwise) by an
Authorized Buyer (as defined below) for Company. This Agreement becomes
effective on the date shown above and remains effective for the term set forth
herein. The execution and submission of this Agreement does not impose upon
Company any obligation to purchase Merchandise.

 

 

General Supplier Information

SupplierÂ’s Business Classification: (Please disregard this section if Supplier
is not a female or minority-owned business)

 

    Woman-Owned             Minority Owned

    BLACK     ASIAN-PACIFIC AMERICAN     INDIAN     ESKIMO     HISPANIC
    NATIVE AMERICAN     ALEUT     NATIVE HAWAIIAN

If Supplier falls within any of the above classes, and has been certified as
minority-owned by a government agency or purchasing council, Supplier is
qualified for the first step in the Wal-Mart Minority/Female Owned Business
Development Program (the Â“Supplier Development ProgramÂ”). Supplier agrees to
provide to Company a copy of its certification as a prerequisite to
qualification in the Supplier Development Program. For further information,
please contact the Wal-Mart Supplier Development Office at 1-800-604-4555.

 

 

Enter the Federal Taxpayer Identification Number (TIN) of the Supplier Named
Below.

If a TIN has not been issued, enter the proprietor’s Social Security Number.

TIN: ****6923

Type of Payee (Check Only One):     Individual/Sole Proprietorship X Corporation
    Partnership

 

Supplier Information:

   ANCHOR HOCKING LLC    President: JOHN SHEPHERD      Phone: 7406816200   

Address:

   519 PIERCE AVE    Acct. Executive or V.P. Sales:


JACI VOLLES

     Phone: 7406816200   

Address 2:

     

City/State/Zip:

   LANCASTER, OH 43130    Acct. Contact: JULIE RACANA      Phone: 7404386233   

ADDRESS TO MAIL PAYMENT:

   ADDRESS TO SEND ORDERS:   

Supplier Name:

   ANCHOR HOCKING LLC    Supplier Name:    ANCHOR HOCKING LLC   

Address:

   2630 RELIABLE PARKWAY    Attention:    DEBBIE BOYER   

Address 2:

      Address:    2893 W FAIR   

City/State/Zip:

   CHICAGO, IL 60686    City/State/Zip:    LANCASTER, OH 43130   

Factor Name:

      Street Address for use by delivery services other than the U.S. Mail, if
not already shown in the Purchase Order address above.:       Supplier Also
Doing Business As: (Attach a list to Agreement if space below is insufficient):
        Room 0   

Supplier Number: 25528

      Expedite Orders: Phone:      Extension #: 2829          8008487200      

ADDRESS TO MAIL CLAIM DOCUMENTATION:

  

Attention:

   LISA CARNEY    ADDRESS TO SEND


PRICING TICKETS:

  


  

Address:

   519 N PIERCE    Supplier Name:   

City/State/Zip:

   LANCASTER, OH 43130    Attention:   

Accounting Phone Number:

           Extension #: 0    Address:   

Toll Free Number:

           Fax Number:    City/State/Zip:   

Has Supplier or any related entity previously conducted business with Company?
Yes X No      If so, under what name(s)?

NEWELL RUBBERMAID

  

  

STANDARD TERMS AND CONDITIONS

1. DEFINITIONS. As used in this Agreement or any Company issued Order, the
following capitalized words shall have the following meanings:

(a) Â“AccountÂ” shall mean any right to receive payments arising under this
Agreement.

(b) Â“AnticipationÂ” shall mean the intentional or unintentional payment of
obligations prior to the due date which results in a monetary adjustment in
amounts payable to Supplier.

(c) Â“Authorized BuyerÂ” shall mean any General Merchandise Manager, Divisional
Merchandise Manager, Buyer 1, 2 or 3 and replenishment manager assigned to the
Wal-Mart category/department corresponding to the purchased Merchandise.

(d) Â“MerchandiseÂ” shall mean all products, goods, materials, equipment,
articles, and tangible items supplied by Supplier to Company and all packaging,
instructions, warnings, warranties, advertising and other services included
therewith.



--------------------------------------------------------------------------------

(e) Â“Electronic Data InterchangeÂ” (Â“EDIÂ”) shall mean the moving of
information regarding specific business processes (invoicing, ordering,
reporting, etc.) electronically between two or more businesses. The information
is transmitted electronically structured according to standards mandated by
Company.

(f) Â“End of Month Dating”Â shall mean payment terms beginning at the first of
the following month rather than from the receipt of merchandise, if the
merchandise is received on or after the 24th of the month.

(g) Â“High Risk SupplierÂ” shall mean a Supplier identified as such by Company
in view of the nature of the SupplierÂ’s products, the severity of claims made
against SupplierÂ’s products, the frequency of claims made, past litigation
involving the SupplierÂ’s products and other factors deemed relevant by Company.

(h) Â“OrderÂ” shall mean any written or electronic purchase order issued by
Company.

(i) Â“RecallÂ” shall mean any removal of Merchandise from the stream of commerce
initiated by Supplier, a government entity or Company.

(j) Â“Standards”Â shall mean the Wal-Mart Stores, Inc. Standards for Suppliers,
attached hereto.

(k) Â“Vendor MasterÂ” shall mean the accounting department of Company
responsible for control and processing of new supplier agreements and updates to
existing agreements.

2. ORDERS; CANCELLATION. Supplier may ship only after receipt of an Order.
Acceptance of an Order may be made only by shipment of the Merchandise in
accordance herewith. Acceptance is expressly limited to all of the terms and
conditions of such Order, including, all shipping, routing and billing
instructions and all attachments and supplemental instructions delivered
therewith. Shipments made contrary to Company’s routing instructions will be
deemed F.O.B. Destination (either store, club or warehouse). Supplier’s invoice,
confirmation memorandum or other writing may not vary the terms of any Order.
Supplier’s failure to comply with one or more terms of an Order shall constitute
an event of default and shall be grounds for the exercise by Company of any of
the remedies provided for in this Agreement or by applicable law. Projections,
past purchasing history and representations about quantities to be purchased are
not binding, and Company shall not be liable for any act or expenditure
(including but not limited to expenditures for equipment, materials, packaging
or other capital expenditures) by Supplier in reliance on them. Company may
cancel all or any part of an Order at any time prior to shipment.

3. SUPPLIER FINANCIAL INFORMATION; SALES TO COMPANY. Supplier shall submit to
Company with this Agreement one of the following: (1) a complete set of audited
current financial statements, (2) a current Dun & Bradstreet financial report,
or (3) if publicly held, SupplierÂ’s most recent annual report to shareholders
and management proxy information. If CompanyÂ’s purchases from Supplier are
anticipated by Supplier to constitute twenty percent (20%) or more of
SupplierÂ‘s gross annual sales on a calendar year basis, Supplier agrees to
notify Company of this fact, in writing, within thirty (30) days of Supplier
becoming aware of such possibility.

4. PAYMENT TERMS; CASH DISCOUNT; ANTICIPATION. Supplier shall transmit invoices
on the same day Merchandise is shipped, but payment terms shall date from
CompanyÂ’s receipt of the Merchandise. If Supplier selects End of Month Dating
on Appendix 1 hereto, Merchandise received after the 24th of any month shall be
payable as if received on the first day of the following month. Any cash
discount selected by Supplier on Appendix 1 will be calculated on the gross
amount of SupplierÂ’s invoice. Anticipation may be taken upon the mutual consent
of the parties.

5. SET-OFF; RESERVATION OF ACCOUNT; CREDIT BALANCE. Company may set off against
amounts payable under any Order all present and future indebtedness of Supplier
to Company arising from this or any other transaction whether or not related
hereto. If Company determines that Supplier’s performance under an Order and/or
this Agreement is likely to be impaired, Company may establish a reserve on
Supplier’s Account to satisfy Supplier’s actual or anticipated obligations to
Company arising from any such Order or this Agreement, by withholding payment of
Supplier’s invoices. Supplier agrees that any credit balance will be paid in
cash to Company upon written request.

IMPORTANT NOTICE: ALL PAYMENTS OF MONIES OWED PURSUANT TO THIS SUPPLIER
AGREEMENT AND PURCHASE ORDERS MUST BE MAILED TO THE FOLLOWING ADDRESS:

WAL-MART STORES, INC./SAM’S CLUB, C/O CORPORATE ACCOUNTING, P.O. BOX 500787, ST.
LOUIS, MISSOURI 63150-0787.

Note: Any payments on your Wal-Mart or SAM’S CLUB Credit Card should be mailed
to the billing address indicated on your credit card statement, not the address
above.

6. NOTICE REGARDING ASSIGNMENT OF ACCOUNTS; ACCOUNT DISPUTES. Supplier shall
provide Company written notice of an assignment, factoring, or other transfer of
its Account at least 30 days prior to such assignment, factoring, or other
transfer taking legal effect. Such written notice shall include the name and
address of the assignee/transferee, the date the assignment is to begin, and
terms of the assignment, and shall be considered delivered upon receipt of such
written notice by Vendor Master. Supplier may have only one assignment,
factoring or transfer of its Account effective at any time. The assignment of
any Account hereunder shall not affect CompanyÂ’s rights set forth in Section 5
of this Agreement. Supplier shall defend indemnify and hold Company harmless
from any and all lawsuits, claims, demands, actions, damages (including
reasonable attorney fees, court costs, obligations, liabilities or liens)
arising from or related to the assignment, transfer or factoring of its Account.
Supplier releases and waives any right, claim or action against Company for
amounts due and owing under this Agreement where Supplier has not complied with
the notice requirements of this provision. Notices required pursuant to this
Section shall be mailed to: Wal-Mart Stores, Inc., Attn: Vendor Master, 1108
S.E. 10th St. Bentonville, AR 72716-0680.

Notwithstanding the foregoing, any dispute or any other circumstance, Company
reserves the right to remit payment to Supplier.

7. TAXES. The prices set forth in any Order are deemed to include all taxes. If
any manufacturerÂ’s excise or other similar or different taxes are paid on the
Merchandise described in any Order and if such tax, or any part thereof, is
refunded to Supplier, then Supplier shall immediately pay Company the amount of
such refund.

8. PRICE PROTECTION; PRICE GUARANTEE AND NOTICE OF PRICE INCREASES. Supplier
guarantees its prices against manufacturerÂ’s or SupplierÂ’s own price decline.
If Supplier reduces its price on any Merchandise sold to Company, which
Merchandise has not yet been delivered to Company by Supplier or, if consistent
with SupplierÂ’s practice, which Merchandise is currently in CompanyÂ’s
inventory (including Merchandise on hand, in warehouses and in transit),
Supplier shall at CompanyÂ’s discretion either issue a check or give Company a
credit equal to the price difference for such Merchandise, multiplied by the
units of such Merchandise to be delivered by Supplier and/or currently in
CompanyÂ’s inventory. For all Merchandise not yet shipped to Company, Supplier
agrees to meet the price of any of its competitors selling comparable
merchandise. If a court, regulatory agency or other government entity with
jurisdiction finds that the prices on an Order are in excess of that allowed by
any law or regulation of any governmental agency, the prices shall be
automatically revised to equal a price which is not in violation of said law or
regulation. If Company shall have made payment before it is determined that
there has been a violation of this section, Supplier shall promptly refund an
amount of money equal to the difference between the price paid for the
Merchandise and the price which is not in violation of this section. If
contemporaneously with SupplierÂ’s



--------------------------------------------------------------------------------

sale of Merchandise to the Company, Supplier sells or offers to any competitor
of Company any merchandise of like grade and quality at lower prices and/or on
terms more favorable than those stated on the Order, the prices and/or terms of
the Order shall be deemed automatically revised to equal the lowest prices and
most favorable terms at which Supplier shall have sold or shall have offered
such merchandise and payment shall be made accordingly. If Company shall become
entitled to such lower prices, but shall have made payment at any prices in
excess thereof, Supplier shall promptly refund the difference in price to
Company. If there is a price increase, Supplier shall give Company written
notice of any such increase at least sixty (60) days prior to the effective date
of the increase.

9. SUPPLIER EDI RESPONSIBILITIES.

(a) Supplier shall electronically receive Orders and send Company invoices via
EDI unless otherwise agreed to by Company in writing.

(b) Supplier shall assure that access by its employees to the EDI interchange is
restricted by password to those persons authorized to contractually bind
Supplier.

(c) SupplierÂ’s use of the EDI interchange acknowledges SupplierÂ’s review and
acceptance of the terms and requirements for using the EDI system to contract
electronically.

(d) Supplier will establish a user I.D. to identify itself, and the presence of
this user I.D. in the EDI interchange will be sufficient to verify the source of
the data and the authenticity of the document.

(e) Documents containing the user I.D. will constitute a signed writing, and
neither party shall contest the validity or enforceability of the document on
the basis of lack of a signature or sufficient identification of the parties.

(f) EDI documents or printouts thereof shall constitute originals.

(g) EDI documents will be retained by both Company and Supplier in a form that
is accessible and reproducible.

(h) If Company agrees to waive the EDI requirements of this section of this
Agreement, Orders may be sent via overnight mail at SupplierÂ’s expense.

10. PURCHASE COSTS AND CONDITIONS. Supplier is responsible for verifying the
accuracy of costs, discounts, allowances and all other terms of sale on all
Orders. If incorrect information exists, Supplier shall notify Company not less
than twenty-four (24) hours prior to shipment. If a change is necessary, no
shipment is to commence without written confirmation of the change from an
authorized member of CompanyÂ’s merchandising department. If Merchandise ships
prior to discovery of an error on the Order, the parties shall confer within
forty-eight (48) hours of such discovery to determine the actions to be taken
regarding the erroneous Order.

11. SHIPPER LOAD AND COUNT RESPONSIBILITIES. Supplier who is shipping a full
truckload collect, or full truckload under Company control, to Company will be
responsible for monitoring its shipping process. Supplier is required to close
the trailer, seal it with a Supplier-provided seal, and document the seal number
on all copies of the Bill of Lading. All such shipments will be considered
Shipper Load and Shipper Count, whether or not so notated. If Supplier fails to
seal the trailer, or fails to reference and identify the seal on all copies of
the Bill of Lading, and shortages occur, Supplier shall be liable for such
shortage. The Shipper expressly agrees that the contractual provision herein
shall supersede any contrary Bill of Lading term, clause, notation, other
provision, or any other writing.

12. DELIVERY TIME. THE TIME SPECIFIED IN AN ORDER FOR SHIPMENT OF MERCHANDISE IS
OF THE ESSENCE OF THIS AGREEMENT AND IF SUCH MERCHANDISE IS NOT SHIPPED WITHIN
THE TIME SPECIFIED, COMPANY RESERVES THE RIGHT, AT ITS OPTION AND WITHOUT
LIMITATION, TO CANCEL THE ORDER AND/OR REJECT ANY MERCHANDISE DELIVERED AFTER
THE TIME SPECIFIED. In addition to the aforementioned remedy, Company may
exercise any other remedies provided for in this Agreement or provided by
applicable law, including but not limited to those remedies provided by the
Uniform Commercial Code. Notwithstanding Company’s right to cancel shipment, or
to reject or revoke acceptance of Merchandise, Supplier agrees to inform Company
immediately of any actual or anticipated failure to ship all or any part of an
Order or the exact Merchandise called for in an Order on the shipment date
specified. Acceptance of any Merchandise shipped after the specified shipment
date shall not be construed as a waiver of any of Company’s rights or remedies
resulting from the late shipment.

13. REPRESENTATIONS, WARRANTIES AND GUARANTEES. By acceptance of an Order,
Supplier represents, warrants and guarantees that:

(a) The Merchandise will be new and not used, remanufactured, reconditioned or
refurbished, and will comply with all specifications contained in such Order and
will be of equal or better quality as all samples delivered to Company;

(b) The Merchandise is genuine and is not counterfeit, adulterated, misbranded,
falsely labeled or advertised or falsely invoiced within the meaning of any
applicable local, state or federal laws or regulations;

(c) The Merchandise has been labeled, advertised and invoiced in accordance with
the requirements (if applicable) of the Wool Products Labeling Act of 1939, the
Fur Products Labeling Act, the Textile Fiber Products Identification Act and any
other applicable local, state or federal laws or regulations, and the sale of
the Merchandise by Company does not and will not violate any such laws;

(d) Reasonable and representative tests made in accordance with the requirements
of the Flammable Fabrics Act (if applicable) show that the Merchandise is not so
highly flammable as to be dangerous when worn by individuals;

(e) The Merchandise is properly labeled as to content as required by applicable
Federal Trade Commission Trade Practice Rules, the Fair Labor Standards Act, the
Federal Food, Drug and Cosmetics Act and similar local, state or federal laws,
rules or regulations;

(f) The Merchandise shall be delivered in good and undamaged condition and
shall, when delivered, be merchantable and fit and safe for the purposes for
which the same are intended to be used, including but not limited to consumer
use;

(g) The Merchandise does not infringe upon or violate any patent, copyright,
trademark, trade name, trade dress, trade secret or, without limitation, any
other rights belonging to others, and all royalties owed by Supplier, if any,
have been paid to the appropriate licensor;

(h) All weights, measures, sizes, legends or descriptions printed, stamped,
attached or otherwise indicated with regard to the Merchandise are true and
correct, and conform and comply with all laws, rules, regulations, ordinances,
codes and/or standards of federal, state and local governments relating to said
Merchandise;

(i) The Merchandise is not in violation of any other laws, ordinances, statutes,
rules or regulations of the United States or any state or local government or
any subdivision or agency thereof, including but not limited to all laws and
regulations relating to health, safety, environment, serial and identification
numbers, labeling and country of origin designation, toxic substances, OSHA and
EPA regulations, Federal Meat Inspection Act or Poultry Products Inspections Act
(or any other food safety statute) and the requirements of California
Proposition 65, and such Merchandise or the sale thereof by Company do not and
will not violate any such laws;

(j) All Merchandise shall have an accurate twelve (12) digit
manufacturer-assigned UPC number that complies with Companys UPC requirements,
as amended from time to time;

(k) There is no other impediment or restriction, legal or otherwise, that
limits, prohibits or prevents Supplier from selling and delivering the
Merchandise to Company or limits, prohibits or prevents Company from reselling
the Merchandise to its customers;

(l) The Merchandise is mined, produced, manufactured, assembled and packaged in
compliance with the Standards; and

(m) The Merchandise is not transshipped for the purpose of mislabeling, evading
quota or country of origin restrictions or avoiding compliance with the
Standards. Where applicable, Supplier agrees to provide Company with a current,
complete and accurate Material Safety Data Sheet (“MSDS”) for said Merchandise;

(n) if any particular item of Merchandise under this Agreement contains a
powder, liquid, gel or paste that is not intended for human consumption; a
compressed gas or propellant (such as an aerosol); or a flammable solid (such as
matches), Supplier shall notify Company. If the item Merchandise contains such
properties, Companys Chemicals Return Policy shall govern all returns of such
Merchandise and Supplier shall promptly elect return options under that policy.



--------------------------------------------------------------------------------

It shall be within the sole discretion of Company to determine if Supplier has
breached the above-mentioned representations, warranties and guarantees. In
addition to the representations, warranties and guarantees contained in this
paragraph, all other representations, warranties and guarantees provided by law,
including but not limited to any warranties provided by the Uniform Commercial
Code, are specifically incorporated herein. Nothing contained in this Agreement
or an Order shall be deemed a waiver of any representations, warranties or
guarantees implied by law.

14. INDEMNIFICATION. Supplier shall protect, defend, hold harmless and indemnify
Company, including its officers, directors, employees and agents, from and
against any and all lawsuits, claims, demands, actions, liabilities, losses,
damages, costs and expenses (including attorneysÂ’ fees and court costs),
regardless of the cause or alleged cause thereof, and regardless of whether such
matters are groundless, fraudulent or false, arising out of any actual or
alleged:

(a) Misappropriation or infringement of any patent, trademark, trade dress,
trade secret, copyright or other right relating to any Merchandise;

(b) Death of or injury to any person, damage to any property, or any other
damage or loss, by whomsoever suffered, resulting or claimed to result in whole
or in part from any actual or alleged use of or latent or patent defect in, such
Merchandise, including but not limited to (i) any actual or alleged failure to
provide adequate warnings, labelings or instructions, (ii) any actual or alleged
improper construction or design of said Merchandise, or (iii) any actual or
alleged failure of said merchandise to comply with specifications or with any
express or implied warranties of Supplier;

(c) Violation of any law, statute, ordinance, governmental administrative order,
rule or regulation relating to the merchandise, or to any of its components or
ingredients, or to its manufacture, shipment, labeling, use or sale, or to any
failure to provide a Material Safety Data Sheet or certification;

(d) Act, activity or omission of Supplier or any of its employees,
representatives or agents, including but not limited to activities on CompanyÂ’s
premises and the use of any vehicle, equipment, fixture or material of Supplier
in connection with any sale to or service for the Company; and

(e) Any installation by Supplier of Merchandise covered by this Agreement.

Supplier shall promptly notify Company of the assertion, filing or service of
any lawsuit, claim, demand, action, liability or other matter that is or may be
covered by this indemnity, and shall immediately take such action as may be
necessary or appropriate to protect the interests of Company, its officers,
directors, employees and agents. Any and all counsel selected or provided by
Supplier to represent or defend Company or any of its officers, directors,
employees or agents shall accept and acknowledge receipt of CompanyÂ’s Indemnity
Counsel Guidelines, and shall conduct such representation or defense strictly in
accordance with such Guidelines. If Company in its sole discretion shall
determine that such counsel has not done so, or appears unwilling or unable to
do so, Company may replace such counsel with other counsel of CompanyÂ’s, own
choosing. In such event, any and all fees and expenses of CompanyÂ’s new
counsel, together with any and all expenses or costs incurred on account of the
change of counsel, shall be paid or reimbursed by Supplier as part of its
indemnity obligation hereunder. Company shall at all times have the right to
direct the defense of, and to accept or reject any offer to compromise or
settle, any lawsuit, claim, demand or liability asserted against Company or any
of its officers, directors, employees or agents. The duties and obligations of
Supplier created hereby shall not be affected or limited in any way by
CompanyÂ’s extension of express or implied warranties to its customers.

15. RECALLS. If Merchandise is the subject of a Recall, whether initiated by
Supplier, Company or a government entity (including the issuance of safety
notices), Supplier shall be responsible for all matters and costs associated
with the Recall, including but not limited to:

(a) Consumer notification and contact;

(b) All expenses and losses incurred by Company in connection with such Recall
(and where applicable, any products with which the Recalled Merchandise has been
packaged, consolidated or commingled), including but not limited to refunds to
customers, lost profits, transportation costs and all other costs associated
therewith; and

(c) Initial contact and reporting of the Recall to any government agency having
jurisdiction over the affected Merchandise.

If a government agency initiates any inquiry or investigation relating to the
Merchandise or similar goods manufactured or supplied by Supplier, Supplier
shall notify Company immediately thereof and take reasonable steps to resolve
the matter without exposing Company to any liability or risk.

16. LIMITATION OF DAMAGES. In no event shall Company be liable for any punitive,
special, incidental or consequential damages of any kind (including but not
limited to loss of profits, business revenues, business interruption and the
like), arising from or relating to the relationship between Supplier and
Company, including all prior dealings and agreements, or the conduct of business
under or breach of this Agreement or any Order, CompanyÂ’s cancellation of any
Order or Orders or the termination of business relations with Supplier,
regardless of whether the claim under which such damages are sought is based
upon breach of warranty, breach of contract, negligence, tort, strict liability,
statute, regulation or any other legal theory or law, even if Company has been
advised by Supplier of the possibility of such damages.

17. REMEDIES. SupplierÂ’s failure to comply with any of the terms and conditions
of this Agreement or any Order shall be grounds for the exercise by Company of
any one or more of the following remedies:

(a) Cancellation of all or any part of any undelivered Order without notice,
including but not limited to the balance of any remaining installments on a
multiple-shipment Order;

(b) Rejection (or revocation of acceptance) of all or any part of any delivered
shipment. Upon rejection or revocation of acceptance of any part of or all of a
shipment, Company may return the Merchandise or hold it at Supplier’s risk and
expense. Payment of any invoice shall not limit CompanyÂ’s right to reject or
revoke acceptance. Company’s right to reject and return or hold Merchandise at
Supplier’s expense and risk shall also extend to Merchandise which is returned
by Company’s customers. Company may, at its option, require Supplier to grant a
full refund or credit to Company of the price actually paid by any customer of
Company for any such item in lieu of replacement with respect to any Item.
Company shall be under no duty to inspect the Merchandise, and notice to
Supplier of rejection shall be deemed given within a reasonable time if given
within a reasonable time after notice of defects or deficiencies has been given
to Company by its customers. In respect of any Merchandise rejected (or
acceptance revoked) by Company, there shall be charged to Supplier all expenses
incurred by Company in (i) unpacking, examining, repacking and storing such
Merchandise (it being agreed that in the absence of proof of a higher expense
that the Company shall claim an allowance for each rejection at the rate of 10%
of the price for each rejection made by Company) and (ii) landing and reshipping
such Merchandise. Unless Company otherwise agrees in writing, Supplier shall not
have the right to make a conforming delivery within the contract time;

(c) Termination of all current and future business relationships;

(d) Assessment of monetary fines as determined in CompanyÂ’s reasonable
discretion;

(e) Recovery from Supplier of any damages sustained by Company as a result of
SupplierÂ’s breach or default; and

(f) Buyer’s remedies under the Uniform Commercial Code and such other remedies
as are provided under applicable law.



--------------------------------------------------------------------------------

These remedies are not exclusive and are in addition to all other remedies
available to Company at law or in equity.

18. INSURANCE REQUIREMENTS. Supplier is required to obtain and maintain the
following insurance coverage from a carrier acceptable to Company in the amounts
and with the conditions listed below:

(a) Commercial General Liability, including Contractual, Personal & Advertising
Injury, Products and Completed Operations coverage, with certificate holder
named as Additional Insured as evidenced by attached endorsement or blanket
additional insured coverage provided by the policy. Policy shall be occurrence
based with limits of no less than $5,000,000 per occurrence, without any
aggregate limits or $50,000,000 in the aggregate. Defense costs shall not apply
against coverage limits. High Risk Suppliers (as defined by Company) shall
maintain policy limits of not less than $10,000,000 per occurrence without any
aggregate limits or $100,000,000 in the aggregate.

(b) Statutory WorkersÂ’ Compensation Coverage for a Supplier whose employees
will be entering CompanyÂ’s premises, with $1,000,000 in employersÂ’ liability
coverage and a waiver of subrogation where Permitted By Law.

(c) Automobile Coverage, with certificate holder named as Additional Insured as
evidenced by attached endorsement or blanket additional insured coverage
provided by the policy, for a Supplier whose employees or agents will be driving
on CompanyÂ’s premises or making delivery to CompanyÂ’s premises shall be
occurrence based with limits of no less than $5,000,000 per occurrence, without
any aggregate limits or $50,000,000 in the aggregate. Defense costs shall not
apply against coverage limits.

(d) Supplier shall provide at least thirty (30) daysÂ’ written notice prior to
any cancellation of any policy of insurance maintained hereunder, and each such
policy shall obligate the insurer to provide at least thirty (30) daysÂ’ written
notice to Company in advance of any contemplated cancellation or termination
thereof.

(e) SupplierÂ’s insurance shall be considered primary, non-contributory and not
excess coverage.

A copy of SupplierÂ’s current Certificate of Insurance with the following
requirements must be submitted with this Agreement:

Â- Certificate Holder should read: WAL-MART STORES, INC., ITS SUBSIDIARIES & ITS
AFFILIATES, 702 SW 8th Street, Bentonville, AR 72716-0145, Attn: Risk Management

Â- Renewals of Certificates of Insurance must be submitted prior to expiration
of insurance coverage

Â- Existing Suppliers must include Supplier Number on Certificate of Insurance.

Â- Please direct any questions regarding your insurance to Risk Management at
(479) 277-1658 or (479) 277-2890.

SUPPLIER CONTACT FOR PRODUCT LIABILITY CLAIMS:

 

Name:

   ANCHOR HOCKING LLC    Insuring Company: ZURICH   

Address:

   519 N PIERCE    Telephone: 8009819422 Extension #: 9422   

City/State/Zip:

   LANCASTER, OH 43130      

Telephone:

   740681    Extension #: 0   

Fax Number:

      e-mail:   

19. FORCE MAJEURE. If any place of business or other premises of Company shall
be affected by lockouts, strikes, riots, war, acts of terrorism, fire, civil
insurrection, flood, earthquake or any other casualty or cause beyond Company’s
control, which might reasonably tend to impede or delay the reception, handling,
inspecting, processing or marketing of the Merchandise covered by this
Agreement, Company may, at its option, cancel all or any part of the undelivered
Order hereunder by giving written notice to Supplier which notice shall be
effective upon mailing.

20. ASSIGNMENT. Except as specifically set forth in Section 6, no part of this
Agreement or of any Order shall be assignable by Supplier without the written
consent of Company, and Company shall not be obligated to accept a tender of
performance by any assignee, unless Company shall have previously expressly
consented in writing to such an assignment.

21. PUBLICITY; USE OF NAME AND INTELLECTUAL PROPERTY. Supplier shall not refer
to Company in any advertising or published communication without the prior
written approval of Company. Supplier shall not use, or allow to be used,
Company’s name, logo, trademarks, service marks, patents, copyrights or trade
dress without the prior written approval of Company. Company may use SupplierÂ’s
name, logo, trademarks, service marks, patents, copyrights and trade dress in
connection with CompanyÂ’s marketing of the Merchandise.

22. COMPLIANCE WITH STANDARDS FOR SUPPLIER. Supplier warrants that it has read
and understands and will comply with the requirements set forth in the Standards
located at http://www.walmartstores.com/Files/SupplierStandards.pdf, or
attached, as may be reasonably amended from time to time by Company. If the
Supplier is not able to view the Standards on-line they may request a current
copy from Supplier Development, their local Global Procurement office or from
the Direct Imports Division. Company reserves the right to cancel any
outstanding Order, refuse any shipments and otherwise cease to do business with
Supplier if Supplier fails to comply with any terms of the Standards or if
Company reasonably believes Supplier has failed to do so.

23. SEVERABILITY; WAIVER. At the option of Company, no finding that a part of
this Agreement is invalid or unenforceable shall affect the validity of any
other part hereof. CompanyÂ’s failure to enforce at any time any provision of
this Agreement will not be construed as a waiver of such provision or of any
rights thereafter to enforce such provision. Any waiver by Company of any of the
terms and conditions of this Agreement or any Order must be in writing signed by
an authorized representative of Company.

24. FORUM SELECTION; CHOICE OF LAW; STATUTE OF LIMITATIONS. This Agreement, any
and all Orders, and any and all disputes arising thereunder or relating thereto,
whether sounding in contract or tort, shall be governed by and construed in
accordance with the laws of the State of Arkansas without regard to the internal
law of Arkansas regarding conflicts of law, and the federal and/or state courts
of Benton and Washington County, Arkansas, shall have exclusive jurisdiction
over any actions or suits relating thereto. The parties mutually acknowledge and
agree that they shall not raise, and hereby waive, any defenses based upon
venue, inconvenience of forum or lack of personal jurisdiction in any action or
suit brought in accordance with the foregoing. Any legal action brought by
Supplier against Company with respect to this Agreement or any Orders shall be
filed in one of the above referenced jurisdictions within two (2) years after
the cause of action arises or it shall be deemed forever waived. The parties
acknowledge that they have read and understand this clause and agree willingly
to its terms.



--------------------------------------------------------------------------------

25. ATTORNEY FEES AND INTEREST OBLIGATIONS. Company reserves the right to charge
Supplier interest at the rate of 12% per annum or such lower rate as may be
permitted under applicable law for any obligations owed by Supplier to Company,
including debit balances not paid within thirty (30) days after due, until such
amounts are paid in full, and Company will be entitled to recover from Supplier
its attorneysÂ’ fees and costs incurred in collecting any past-due obligation.

26. NOTICES. Unless otherwise specifically provided for herein, any notice or
demand which under the terms of this Agreement or under any statute must or may
be given or made shall be in writing and shall be given or made by overnight
express service addressed as follows: if to Company: Wal-Mart Stores, Inc.,
Attn: General Merchandise Manager (identify department or category), 702 SW 8th
Street, Bentonville, AR 72716. If to Supplier: to SupplierÂ’s address set forth
above. Such notice or demand shall be deemed given on the second (2nd) business
day after deposit of such notice or demand with the overnight express service.
The above addresses may be changed at any time by giving prior written notice as
provided above.

27. TERM OF AGREEMENT. This Agreement ends one year after the Effective Date.
This Agreement may only be renewed or extended by an agreement signed by an
authorized officer of Company and Supplier. Supplier and Company are under no
obligation to extend the term of this Agreement or to renew this Agreement.
Neither Supplier nor Company should take any actions in reliance upon this
Agreement being extended or renewed. Neither party shall be responsible for any
costs incurred by the other in anticipation of the extension or renewal of this
Agreement.

28. INFORMATION SECURITY. Supplier represents that it currently follows industry
best practices as a means to prevent any compromise of its information systems,
computer networks, or data files (“Systems”) by unauthorized users, viruses, or
malicious computer programs which could in turn be propagated via computer
networks, email, magnetic media or other means to Company. Supplier agrees to
immediately give Company notice if the security of its Systems are breached or
compromised in any way.

Supplier agrees to apply appropriate internal information security practices,
including, but not limited to, using appropriate firewall and anti-virus
software; maintaining said countermeasures, operating systems, and other
applications with up-to-date virus definitions and security patches; installing
and operation security mechanisms in the manner in which they were intended
sufficient to ensure the Company will not be impacted nor operations disrupted;
and permitting only authorized users access to computer systems, applications,
and Retail Link.

Supplier specifically agrees to: use up-to-date anti-virus tools to remove known
viruses and malware from any email message or data transmitted to Company;
prevent the transmission of attacks on Company via the network connections
between Company and the Supplier; and prevent unauthorized access to Company
systems via the Supplier’s networks and access codes.

In accordance with all applicable US and International privacy laws, Supplier
agrees to safeguard confidential protected individually identifiable personal
information (health, financial, identity) which are received, transmitted,
managed, processed, etc. and to require subcontractor or agent to meet these
same security agreements.

Financial service suppliers, who handle personally identifiable financial
information of our customers agree to maintain a current SAS70 Type II audit.

29. SURVIVAL OF PROVISIONS. The provisions of this Agreement which by their
nature are intended to survive termination of this Agreement (including but not
limited to representations, warranties, guarantees, indemnifications, payment of
obligations, remedies, forum selection and statute of limitations) shall survive
its termination.

The parties hereto agree that this Agreement, the Standards and any Order
constitute the full understanding of the parties, a complete allocation of risks
between them and a complete and exclusive statement of the terms and conditions
of their agreement. All prior agreements, negotiations, dealings and
understandings, whether written (including any electronic record) or oral,
regarding the subject matter hereof, are superseded by this Agreement. Any
changes in this Agreement shall be in writing and executed by both parties.
Furthermore, if there is a conflict of terms between this Agreement and an
Order, this Agreement shall be the controlling document.

We (Company) will never assume that you (Supplier) will be willing to extend or
renew this Agreement or to accept any specific volume of Orders. Conversely, we
urge you never to assume that this Agreement will be renewed or extended by us
or that we will issue Orders for specific volume of Merchandise, even if your
impression is based on discussions you may have had with Company
representatives. No Company representative has authority to renew or extend this
Agreement except in a writing signed by an authorized officer of Company, and no
Company representative has authority to order Merchandise except an Authorized
Buyer through an Order issued pursuant to and subject to the terms of this
Agreement.



--------------------------------------------------------------------------------

Supplier No. 25528

  Department No. 14   Effective Date: 04/18/2013

WAL-MART STORES, INC.

STANDARDS FOR SUPPLIERS

Wal-Mart Stores, Inc. (“Wal-Mart”) has enjoyed success by adhering to three
basic beliefs since its founding in 1962:

1. Respect for the Individual

2. Service to our Customers

3. Strive for Excellence

Wal-Mart strives to conduct its business in a manner that reflects these three
basic beliefs. Our suppliers are expected to conform to these beliefs and the
values inherent therein and to assure these beliefs and values are reflected in
their contracting, subcontracting or other relationships.

Since Wal-Mart believes that the conduct of its suppliers can be attributed to
Wal-Mart and affect its reputation, Wal-Mart requires its suppliers to conform
to standards of business practices which are consistent with the three beliefs
described above. More specifically, Wal-Mart requires conformity from its
suppliers with the following standards, and hereby reserves the right to make
periodic, unannounced inspections of supplier’s facilities to satisfy itself of
supplier’s compliance with these standards:

1. COMPLIANCE WITH APPLICABLE LAWS. All Suppliers shall comply with the legal
requirements and standards of their industry under the national laws of the
countries in which the Suppliers are doing business, including the labor and
employment laws of those countries, and any applicable U.S. laws. Should the
legal requirements and standards of the industry conflict, Suppliers must, at a
minimum, be in compliance with the legal requirements of the country in which
the products are manufactured. If, however, the industry standards exceed the
country’s legal requirements, Wal-Mart will favor Suppliers who meet such
industry standards. Suppliers shall comply with all requirements of all
applicable governmental agencies. Necessary invoices and required documentation
must be provided in compliance with the applicable law. Suppliers shall warrant
to Wal-Mart that no merchandise sold to Wal-Mart infringes the patents,
trademarks or copyrights of others and shall provide to Wal-Mart all necessary
licenses for selling merchandise sold to Wal-Mart, which is under license from a
third party. All merchandise shall be accurately marked or labeled with its
country of origin in compliance with applicable laws and including those of the
country of manufacture. All shipments of merchandise will be accompanied by the
requisite documentation issued by the proper governmental authorities, including
but not limited to Form A’s, import licenses, quota allocations and visas and
shall comply with orderly marketing agreements, voluntary restraint agreements
and other such agreements in accordance with applicable law. The commercial
invoice shall, in English and in any other language deemed appropriate,
accurately describe all the merchandise contained in the shipment, identify the
country of origin of each article contained in the shipment, and shall list all
payments, whether direct or indirect, to be made for the merchandise, including,
but not limited to any assists, selling commissions or royalty payments. Backup
documentation, and any Wal-Mart required changes to any documentation, will be
provided by Suppliers promptly. Failure to supply complete and accurate
information may result in cancellation or rejection of the goods.

2. EMPLOYMENT. At a minimum, Wal-Mart expects its Â“suppliersÂ” to meet the
following terms and conditions of employment:

Compensation. Suppliers shall fairly compensate their employees by providing
wages and benefits, which are in compliance with the local and national laws of
the jurisdictions in which the suppliers are doing business or which are
consistent with the prevailing local standards in the jurisdictions in which the
suppliers are doing business, if the prevailing local standards are higher.

Hours of Labor. Suppliers shall maintain reasonable employee work hours in
compliance with local standards and applicable laws of the jurisdictions in
which the suppliers are doing business. Employees shall not work more than 72
hours per 6 days or work more than a maximum total working hours of 14 hours per
calendar day (midnight to midnight). The factory should be working toward
achieving a 60-hour work week. Wal-Mart will not use suppliers who, on a
regularly scheduled basis, require employees to work in excess of the statutory
requirements without proper compensation as required by applicable law.
Employees should be permitted reasonable days off (at least one day off for
every seven-day period) and leave privileges.

Forced Labor/Prison Labor. Forced or prison labor will not be tolerated by
Wal-Mart. Suppliers shall maintain employment on a voluntary basis. Wal-Mart
will not accept products from suppliers who utilize in any manner forced labor
or prison labor in the manufacture or in their contracting, subcontracting or
other relationships for the manufacture of their products.

Child Labor. Wal-Mart will not tolerate the use of child labor. Wal-Mart will
not accept products from suppliers who utilize in any manner child labor in the
manufacture or in the contracting, subcontracting or other relationships for the
manufacture of their products. No person shall be employed at an age younger
than the law of the jurisdiction of manufacture allows. Where country laws allow
children below the age of 14 years to work, Wal-Mart will only recognize the
minimum working age of 14 years, regardless of the law of the jurisdiction.

Discrimination/Human Rights. Wal-Mart recognizes that cultural differences exist
and different standards apply in various jurisdictions, however, we believe that
all terms and conditions of employment should be based on an individual’s
ability to do the job, not on the basis of personal characteristics or beliefs.
Wal-Mart favors suppliers who have a social and political commitment to basic
principles of human rights and who do not discriminate against their employees
in hiring practices or any other term or condition of work, on the basis of
race, color, national origin, gender, sexual orientation, religion, disability,
or other similar factors.

3. WORKPLACE ENVIRONMENT. Wal-Mart expects its suppliers to maintain a safe,
clean, healthy and productive environment for its employees. Factories producing
merchandise to be sold by Wal-Mart shall provide adequate medical facilities,
fire exits and safety equipment, well-lighted and comfortable workstations,
clean restrooms, and adequate living quarters where necessary. Workers should be
adequately trained to perform their jobs safely. Wal-Mart will not do business
with any supplier that provides an unhealthy or hazardous work environment or
which utilizes mental or physical disciplinary practices.



--------------------------------------------------------------------------------

4. CONCERN FOR THE ENVIRONMENT. We believe it is our role to be a leader in
protecting our environment. We encourage our customers and associates to always
reduce, reuse, and recycle. We also encourage our suppliers to reduce excess
packaging and to use recycled and non-toxic materials whenever possible. We will
favor suppliers who share our commitment to the environment.

5. FACTORY INSPECTION REQUIREMENTS. Scheduled inspections should typically be
conducted a maximum of three times per year to ensure compliance with the
standards, terms, and conditions set forth herein. Wal-Mart reserves the right
to conduct unannounced factory inspections.

In the case of domestic suppliers, factory audits shall typically be conducted
by Wal-Mart approved third party audit firms. All charges related to the third
party inspection and certification of such facilities shall be paid fully by the
supplier. Any supplier who fails or refuses to comply with these standards is
subject to immediate cancellation of any and all outstanding orders, refusal or
return of any shipment, and termination of its business relationship with
Wal-Mart. In the case of suppliers working through Global Procurement Direct
Imports, audits should be conducted by Wal-Mart’s internal auditors. Once a
factory has been audited and assessed either green or yellow by either
Wal-Mart’s internal auditors or an approved third party audit firm, the factory
is valid for any supplier to use for Wal-Mart business.

6. RIGHT OF INSPECTION. To further assure proper implementation of and
compliance with the standards set forth herein, Wal-Mart or a third party
designated by Wal-Mart will undertake affirmative measures, such as on-site
inspection of production facilities, to implement and monitor said standards.
Any supplier which fails or refuses to comply with these standards or does not
allow inspection of production facilities is subject to immediate cancellation
of any and all outstanding orders, refuse or return any shipment, and otherwise
cease doing business with Wal-Mart.

7. CONFIDENTIALITY. Supplier shall not at any time, during or after the term of
this Agreement, disclose to others and will not take or use for its own purposes
or the purpose of others any trade secrets, confidential information, knowledge,
designs, data, know-how, or any other information reasonably considered
Â“confidential.Â” Supplier recognizes that this obligation applies not only to
technical information, designs and marketing, but also to any business
information that Wal-Mart treats as confidential. Any information that is not
readily available to the public shall be considered to be a trade secret and
confidential. Upon termination of this Agreement, for any cause, supplier shall
return all items belonging to Wal-Mart and all copies of documents containing
Wal-MartÂ’s trade secrets, confidential information, knowledge, data or know-how
in supplierÂ’s possession or under supplierÂ’s control.

8. WAL-MART GIFT AND GRATUITY POLICY. Wal-Mart Stores, Inc. has a very strict
policy which forbids and prohibits the solicitation, offering or acceptance of
any gifts, gratuities or any form of Â“pay offÂ” or facilitation fee as a
condition of doing business with Wal-Mart; as a form of gratitude, or as an
attempt to gain favor or accept merchandise or services at a lesser degree than
what was agreed. Wal-Mart believes in delivering and receiving only the total
quantity agreed.

Any supplier, factory or manufacturer who violates this policy by offering or
accepting any form of gift or gratuity to/from any associate, employee, agent or
affiliate of Wal-Mart Stores, Inc. will be subject to all loss of existing and
future business, regardless of whether the gift or gratuity was accepted. In
addition, a supplier, factory or manufacturer who violates this policy, will be
reported to the appropriate governmental authorities of the supplierÂ’s
respective and affiliated jurisdictions.

Failure to report such information will result in severe action against such
supplier, trading company or factory including but not limited to termination of
all existing and future business relationships and monetary damages.

STANDARDS FOR SUPPLIERS A copy of these Standards for Suppliers shall be posted
in a location visible to all employees at all facilities that manufacture
products for Wal-Mart Stores. Inc, and its affiliates. Any person with knowledge
of a violation of any of these standards by a Supplier or a Wal-Mart associate
should call 1-800-WM-ETHIC (1-800-963-8442) (in countries other than the United
States, dial AT&T’s U.S.A. Direct Number first) or write to: Wal-Mart Stores,
Inc.. Business Ethics Committee. 702 SW 8th St.. Bentonville, AR 72716-8095

9. ACKNOWLEDGMENT OF STANDARDS. As an officer or duly authorized representative
of my company, a Supplier of Wal-Mart, I have read the principles and terms
described in this document and understand my company’s business relationship
with Wal-Mart is based upon said company being in full compliance with these
principles and terms. I further understand that failure by a Supplier to abide
by any of the terms and conditions stated herein may result in the immediate
cancellation by Wal-Mart of all outstanding orders with that Supplier and
refusal by Wal-Mart to continue to do business in any manner with said Supplier.
I am signing this Supplier Agreement as a corporate representative of my
company, to acknowledge, accept and agree to abide by the standards, terms and
conditions set forth herein between my company and Wal-Mart. I hereby affirm
that all actions, legal and corporate, to make this Standards for Suppliers
binding and enforceable against my company have been completed.

 



--------------------------------------------------------------------------------

Supplier No. 25528

  Department No. 14   Effective Date: 04/18/2013

APPENDIX

This Appendix constitutes and is part and parcel of the Supplier Agreement. The
terms of the Supplier Agreement are binding and enforceable as to this Appendix.

STANDARD PURCHASE ORDER ALLOWANCE

These allowances apply to each Purchase Order issued, unless otherwise agreed to
by the parties.

 

          DISC           HOW PAID    WHEN PAID

CODE ALLOWANCE

   %      SPECIAL INSTRUCTIONS    OI      CM      CK    EI      M      Q    S   
A

SA

   New Store/Club Discount (% Applied to each line item for each new store P.O.)
     10            X               X               

OL

   New Store/Club Discount (% Represents contribution of total business to New
Store Program.)                              

NW

  

New Distribution Center

     10            X               X               

WA

  

Warehouse Allowance

                             

QD

   Warehouse Distribution Allowance                              

DM

   Defective/Returned Mdse. Allowance – Not applicable in Puerto Rico. (When
selected must mark option 3 under warranty policy.)      1.5               X   
           X            

SD

  

Soft Goods Defective Allow

                             

PA

  

Promotional Allowance

                             

VD

  

Volume Discount

                             

FA

  

Freight Allowance

                             

AA

  

Advertising Allowance

                             

TR

  

TV/Radio Media Allowance

                             

DA

  

Display/Endcap Allowance

                             

EB

  

Early Buy Allowance

                             

HA

  

Handling Allowance

                                                              

OI–Off Invoice; CM–Credit Memo; CK–Check; EI–Each Invoice; M–Monthly;
Q–Quarterly; S–Semi–Annually; A–Annually;

IMPORTANT NOTICE: ALL PAYMENTS OF MONIES OWED PURSUANT TO THIS SUPPLIER
AGREEMENT AND PURCHASE ORDERS MUST BE MAILED TO THE FOLLOWING ADDRESS: WAL-MART
STORES, INC./SAM’S CLUB, C/O CORPORATE ACCOUNTING, P.O. BOX 500787, ST. LOUIS,
MISSOURI 631 50-0787.

Note: Any payments on your Wal-Mart or SAM’S CLUB Credit Card should be mailed
to the

billing address indicated on your credit card statement, not the address above.

PAYMENT TERMS

 

    1       Cash Discount —Enter whole percents    NEW STORE/WHSE TERMS IF
DIFFERENT THAN REGULAR TERMS:   30       Cash Discount Days Available (Must be
filled in if a Cash Discount if used)      45       Net Payment Days Available
(Must be at least one day more than Cash Discount Days Available)      
End Of Month Dating         Yes  X  No   

SHIPPING TERMS

 

FREIGHT TERMS

   MINIMUM FOR PREPAID FREIGHT TERMS

X

 

Collect – F.O.B Supplier

   0     Pounds

__    

  Prepaid – F.O.B Company    0     Cases/Units

__    

  Prepaid To consolidator – F.O.B. Company’s Consolidator    0     Whole Dollars

No freight charges are to be added to invoices. Refer to the current Routing
Guide for detailed instructions.

CONDITION OF SALE

__ Guaranteed
Sales        __ Consignment        __ Preticketing        __ Prepricing       
 __ Stock Balancing        __ Shelf Labels

__ Point of Sale (Pay from Scan)        __ Other

_



--------------------------------------------------------------------------------

PRODUCT CHEMICAL INFORMATION

Does Supplier currently sell, or anticipate selling, to Company under this
Agreement any item of Merchandise that is or contains a powder, liquid, gel or
paste that is not intended for human consumption; a compressed gas or propellant
(such as an aerosol); or a flammable solid (such as matches)?

__Yes X  No

RETURN POLICY. (SUPPLIER MUST CHOOSE ONE OPTION BELOW AND COMPLETE THE NECESSARY
INFORMATION.) Supplier will be charged current merchandise costs plus a 10%
handling charge for all returned merchandise. Returned merchandise will be
shipped with return freight charges billed back to Supplier. Returns are F.O.B.
Purchaser.

__SUPPLIER OPTION #1: SUPPLIER WANTS RETURNED MERCHANDISE SENT TO THEM:

__A. Returned merchandise will be sent to Supplier direct from each store.

Permanent return authorization #:                                 , if required
for shipment. If automatic return is not possible, a toll free number should be
provided or Supplier must accept Purchaser’s collect calls to secure return
authorization over the phone.

Phone:                                  Extension #:
                                 Contact:                 

__B. Returned merchandise will be sent from store locations to the Return Center
and sent to Supplier.

Permanent return authorization #:                             , if required for
shipment. If automatic return is not possible, a toll free number must be
provided or Supplier must provide a fax number and a contact name.

Phone:                                  Extension #:
                                 Contact:                 

Permanent return authorization #:                             

RETURN SHIPPING ADDRESS: Address:                              City:
                     State:       Zip:                    

Special Instructions:

__SUPPLIER OPTION #2: SUPPLIER DOES NOT WANT RETURNED MERCHANDISE SENT TO THEM.

__A. Returned merchandise must be disposed of by the individual store; OR

__B. Returned merchandise will be sent from store locations to the Return Center
for disposal. [Choose one of the following three.]

__i. Return Center may dispose of returned merchandise through salvage outlets
or recycling operations, without accounting for the proceeds of such disposal;

__ii. Return Center must destroy returned merchandise. (Supplier may be charged
for any additional costs of destruction.);

__iii. Return Center may donate returned merchandise to charity.

Special Instructions:

X SUPPLIER OPTION #3: CUSTOMER SATISFACTION MERCHANDISE ALLOWANCE:

Supplier will allow the Customer Satisfaction Merchandise Allowance stated in
this agreement. The percentage must be adequate to cover all costs associated
with returned merchandise, including but not limited to defective/returned
merchandise and handling costs, or additional claims will be filed by the Return
Center at our fiscal year end.

__A. Return Center may dispose of returned merchandise through salvage outlets
or recycling operations, without accounting for the proceeds of such disposal;

 X B. Return Center must destroy returned merchandise. (Supplier may incur
additional handling charges to cover costs of destruction.);

__C. Returned merchandise will be sent from store locations to the Return Center
and sent to Supplier. If Supplier requests the returned merchandise be sent to
them, in addition to the Customer Satisfaction Allowance, the merchandise will
be shipped with return freight charges billed back to Supplier; OR

__D, Return Center may donate Return Merchandise to charity.

RETURN SHIPPING ADDRESS:

Special Instructions:

In electing SUPPLIER OPTION 2.B.iii. or SUPPLIER OPTION 3.D. above, Supplier
acknowledges and agrees that not all returned merchandise is suitable for
donation. If the returned merchandise is deemed by Company to be unsuitable for
donation, Supplier agrees that Company may either (i) destroy such returned
merchandise (and Supplier may be charged for any additional costs of
destruction) or (ii) dispose of such returned merchandise through recycling
operations, without accounting for the proceeds of such disposal. Provided
however, Company agrees to retain documentation of returned merchandise for a
period of one (1) year after the date on such documentation. Supplier shall have
the right, upon reasonable prior notice to Company, to examine and make copies
of such documentation related to SupplierÂ’s returned merchandise. Supplier
shall be responsible for any and all expenses related to the examination or
copies of such records.

SHIPPING INSTRUCTIONS

Supplier will ship all merchandise in accordance with the then current Shipping
and Routing Instructions, Wal-Mart Stores, Inc. (the Â“Routing InstructionsÂ”).
Supplier acknowledges it has received a copy of the Routing Instructions. The
current Routing Instructions, as may be reasonably amended by Company from time
to time, shall be available on Retail Link. Each purchase order will show a
routing, which is determined by CompanyÂ’s Traffic Department. Supplier is
liable for the excess transportation cost if the designated routing is not
followed. If Supplier has a question concerning the routing selected, Supplier
must call CompanyÂ’s Traffic Department before releasing the shipment at the
following number: (479) 273-6359.

 

 

SHIPPING POINT

  SHIPPING STATE    

LANCASTER

  OH  



--------------------------------------------------------------------------------

AMENDMENT TO SUPPLIER AGREEMENT

This Amendment is to the Supplier Agreement dated // between WAL-MART with its
corporate offices at 702 SW 8th St., Bentonville, AR 72716 (hereinafter
“Company”) and ANCHOR HOCKING LLC with its corporate offices at 519 PIERCE AVE
(hereinafter “Supplier”).

This Amendment shall be fully incorporated into the Supplier Agreement and any
conflict between the Supplier Agreement and this Amendment shall be resolved in
favor of this Amendment. Subsequent modifications, amendments, or addenda shall
not change or affect this Amendment in any way unless this Amendment is
specifically referenced therein and executed by Supplier and Company.

Pursuant to the foregoing, Company and Supplier specifically agree to the
following changes to the Agreement:

Except as modified by this Amendment or by any other written agreement between
the parties executed after the date of this Amendment, the sale and purchase of
merchandise or goods by the parties will be controlled by the terms of the
Supplier Agreement. This Amendment and the Supplier Agreement constitute the
entire agreement between the parties with respect to its subject matter and no
modification, change or alteration shall be effective unless in writing and
executed by both parties.

 

Racana, Julie

  ROGERS, JASON   Ortiz, David J.

Supplier

  Buyer   Divisional Merchandise Manager